UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

GLENNA KIDD,
Plaintiff-Appellant,

v.                                                                  No. 96-2586

DALKON SHIELD CLAIMANTS TRUST,
Defendant-Appellee.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
Robert R. Merhige, Jr., Senior District Judge.
(CA-96-642)

Submitted: December 9, 1997

Decided: March 23, 1998

Before RUSSELL,* WIDENER, and HAMILTON, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Glenna Kidd, Appellant Pro Se. Orran Lee Brown, Sr., DALKON
SHIELD CLAIMANTS TRUST, Richmond, Virginia, for Appellee.
_________________________________________________________________
*This case was submitted for decision to a panel of Judges Russell,
Widener and Hamilton. Judge Russell, however, died prior to the time
the decision was filed. The decision is filed by a quorum of the panel.
28 U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Glenna Kidd, a disappointed Dalkon Shield Claimant, appeals the
district court's orders (1) dismissing her civil action against the
Dalkon Shield Claimants Trust (Trust) and imposing sanctions; and
(2) finding her in contempt in the related bankruptcy action. Finding
no error, we affirm.

I

The Trust disallowed Kidd's Dalkon Shield Claim because certain
documents offered in support of the claim appeared to have been
altered. Kidd moved for reinstatement of her claim, and the district
court held a hearing on her motion. At the close of the hearing, the
district court determined that Kidd bore the burden of showing by a
preponderance of the evidence that it was more likely than not that
her claim was genuine. The court found that Kidd had not met her
burden and declined to reinstate her Dalkon Shield Claim. On appeal,
we determined that the district court did not abuse its discretion and
affirmed. See Kidd v. Dalkon Shield Claimants Trust (In re: A.H.
Robins Co., Inc.), No. 94-2639 (4th Cir. May 28, 1996) (unpub-
lished).

Kidd then filed suit in the Circuit Court of the City of Richmond,
seeking $15,000,000 in damages for torts arising from the manner in
which the Trust processed her Dalkon Shield Claim. The Trust
removed the action to federal court. Kidd moved for the recusal of the
district court judge and bankruptcy judge; the district court denied the
motion. In a related bankruptcy action, the Trust moved for a show
cause order against Kidd because Kidd's state action violated the
Sixth Amended and Restated Plan of Reorganization of A.H. Robins
Company, Incorporated (Plan). Section 8.04 of the Plan and the dis-
trict court's order confirming the Plan permanently enjoin all persons

                    2
from commencing any action relating to a Dalkon Shield Claim
against the Trust except in accordance with the Plan. The district
court ordered Kidd to show cause why she should not be held in con-
tempt for violating the injunction by filing suit in state court.

After a hearing, the district court entered an order in the first action
directing Kidd to pay the Trust $2105 in attorneys' fees incurred in
defending against the lawsuit. Additionally, the court dismissed that
action with prejudice. In a second order entered in the bankruptcy
case, the court found that Kidd was in violation of the permanent
injunction and in contempt of court. The court also denied her motion
to alter its earlier ruling denying the recusal motion. Punishment for
Kidd's contempt was withheld for one year, provided that she pursued
no further action against the Trust arising out of her Dalkon Shield
Claim. Kidd now appeals both orders.

II

Kidd alleged that the district and bankruptcy judges should have
recused themselves because: counsel for the Trust had delivered a
pleading to the bankruptcy clerk by hand; the district judge had ruled
against her in refusing to reinstate her disallowed claim; and other
parties previously had sought to have the district judge removed from
the Robins bankruptcy action. We review the denial of a recusal
motion for abuse of discretion. See United States v. Mitchell, 886 F.2d
667, 671 (4th Cir. 1989). We agree that none of the grounds raised
constitutes a valid basis for recusal.

A judge "shall disqualify himself in any proceeding in which his
impartiality might reasonably be questioned." 28 U.S.C. § 455 (1994).
Disqualification is mandatory if a judge "has a personal bias or preju-
dice concerning a party, or personal knowledge of disputed evidenti-
ary facts concerning the proceeding." 28 U.S.C.§ 455(b)(1) (1994).
Previous judicial rulings alone do not demonstrate bias. See Liteky v.
United States, 510 U.S. 540, 554-56 (1994). The fact that, during the
course of the Robins bankruptcy, others have unsuccessfully sought
the recusal of the district judge does not constitute a ground for
recusal. Finally, hand delivering a document to the Clerk of the Bank-
ruptcy Court does not demonstrate an improper communication with
the bankruptcy judge.

                    3
III

Under § 8.05(d) of the Plan and ¶ 45 of the order confirming the
Plan, the district court retains jurisdiction to enter appropriate orders,
including "contempt and other sanctions," in aid of the Plan and
related documents. In the exercise of this jurisdiction, the district
court properly dismissed Kidd's damages action and imposed a mone-
tary sanction against her.

Kidd initially proceeded in accordance with the Plan and the
Claims Resolution Facility. However, after the disallowance of her
claim was upheld by the federal courts, she elected to file suit in state
court. This constituted a clear violation of the Plan and the order con-
firming the Plan. The district court acted well within its discretion
when it dismissed her unauthorized action and imposed monetary
sanctions.

IV

Kidd violated the permanent injunction by suing in state court. The
district court acted within its discretion when it found her in contempt
of court and decided to withhold punishment for the contempt for one
year provided Kidd filed no further lawsuits in connection with her
claim.

V

We accordingly affirm the district court's orders. In light of our
decision, we deny as moot the pending motion for stay of the order
that Kidd pay the Trust attorneys' fees incurred in defense of this
action. We dispense with oral argument because the facts and legal
arguments are fully presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED

                     4